Recovery plan for bluefin tuna in the Eastern Atlantic and the Mediterranean (debate)
The next item is the report by Iles Braghetto, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing a multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean - C6-0110/2007 -.
Member of the Commission. - Mr President, firstly I would like to express my thanks to the rapporteur, Mr Braghetto, and to the Committee on Fisheries for this report, which raises the issue of the recovery plan for bluefin tuna.
The Eastern Atlantic and Mediterranean bluefin tuna is a key stock for the Community. As confirmed by scientific advice, this bluefin tuna stock is now at high risk of collapse. All the states involved in this fishery have agreed to the need for urgent measures to ensure the sustainability of the bluefin tuna stock and of the fishery.
I am convinced that the recovery plan adopted by the International Commission for the Conservation of Atlantic Tunas in 2006 represents a realistic chance for the gradual recovery of bluefin tuna if it is fully respected. Therefore, decisive and effective action is immediately necessary at Community level. The speed of the implementation of the ICCAT recovery plan is an absolute must, both for conservation reasons and to safeguard the common fisheries policy's credibility and the credibility of the EU fishermen themselves. The objective is to have the proposal agreed at the November Council.
During discussions held in the context of the Council preparations, many changes were introduced to the original proposal, some of which go in the direction of your suggested amendments. I am sure that we are in agreement on the objectives of urgently taking measures to eliminate overfishing and to ensure strict compliance with ICCAT measures, in order to bring the bluefin tuna stock to sustainable levels. This will, at the same time, improve the profitability of the fishing industry in the long term. Apart from the benefits to industry, there is also an international political commitment that we are obliged to fulfil.
Turning now to the report, I appreciate and share the Fisheries Committee's view that the Community needs to address the excess fishing effort of its fleet. The Commission also considers that the annual fishing plan is an effective instrument to avoid overfishing because of the overcapacity of the Community fleet.
In this context, the Commission can accept Amendments 1, 2, 7 and 8 concerning the establishment of annual fishing plans to ensure a balance between the fishing effort of the Community fleet and the quotas. A relevant provision on this issue has been introduced in the Presidency compromise.
In addition, the Commission asks the Member States concerned to include in their operational plans a reduction of their fishing capacity, either temporary cessation or scrapping, to ensure that their quotas for 2008 and the following years are fully respected. I recognise that we are asking the industry to make considerable sacrifices, but these are necessary to ensure the long-term sustainability of the fisheries, fleets and coastal communities concerned. The choice is between short-term sacrifice and the collapse of the stock.
Moreover, I totally agree with you that, in order to alleviate the socio-economic impact that will be caused by the reduction in fishing activity, it is necessary to ensure financial compensation for the industry. A provision on the related financing measure in line with Amendment 5 has also been introduced in the Presidency compromise. I am aware that there are other concerns. I share many of those concerns and know that they too will need to be addressed.
With respect to Amendment 3, let me state first of all that I am well aware that the number of cages for tuna fattening has increased greatly since 1990 and that their capacity exceeds the total sum of the TAC available.
ICCAT has now adopted a strict regulation in order to ensure the sustainable development of farming activities for bluefin tuna. The next step will be to regulate the number of farms. The Commission fully supports the adoption of the recommendation made by the ICCAT Working Group on Capacity in July 2007.
This recommendation proposes the implementation of a freeze on boat fishing capacity and farming capacity for bluefin tuna. We need to wait for the final results of the ICCAT discussion being held in Antalya this week. That is the reason why the Commission cannot accept, at this stage, the amendment concerning the limitation of farming capacity.
On the derogations relating to fishing areas and minimum size, I would like to remind you of the context within which such derogations were accepted by ICCAT. All contracting parties have agreed these derogations as part of the package on the recovery plan. These derogations were granted for artisanal fleets and for some seasonal fleets because their impact on catches is insignificant. In addition, these derogations include a series of strict conditions, such as a limited number of vessels, limited catches and designated ports. Having said that, the recovery plan may be revised in 2008 on the basis of new scientific advice or weaknesses detected in its implementation.
At this stage, the Community has a responsibility to ensure that the recovery plan is incorporated in Community legislation to ensure its full implementation. In this context, I cannot accept Parliament's amendments on the deletion of the derogations, that is Amendments 4 and 6, or Amendments 12 and 13 on the renaming of the plan, the modification of the EC quotas and the introduction of a new payback system. These amendments are not in line with the recovery plan adopted by ICCAT and the ICCAT rules on payback.
Similarly, I cannot accept Amendment 10 regarding traps, since the proposal does not include measures to address this issue. For the first time, the recovery plan regulates trap activity and this will, in future, enable an evaluation of the impact of this fishing activity on the stock.
Regarding Amendments 9 and 11 relating to the harmonisation of sanctions and the possible closure of a national fishery of a Member State where it fails to respect its reporting requirements, let me say that, whereas we fully understand and share the spirit behind this proposal, we cannot accept the amendment in this context, as the proposal does not include measures that address the issue. The issue is one of general policy and the Commission will examine it in the forthcoming 2008 reform of the control framework of the common fisheries policy.
We consider that documentation and transmission of information to the Commission at set times is a crucial element for the success of the bluefin tuna recovery plan, and it is also a prerequisite if we are to monitor the uptake of the EU quota in real time. The Commission has therefore opened infringement procedures against all seven Member States which take part in the bluefin tuna fishery for shortcomings in data transmission.
In conclusion, let me state that we are deeply concerned about the overshoot of the quota by some Member States, which undermines the credibility of the Community at international level and jeopardises the success of the bluefin tuna recovery plan.
At the meeting of the Compliance Committee, which took place in Antalya on 8 and 9 November, the contracting parties - notably the United States and Canada - criticised the lack of compliance with ICCAT rules. As expected, the European Community was severely criticised for overshooting the TAC in 2007.
At the same time, the contracting parties acknowledged the difficulties for the European Community fleet in adapting to the reality of the recovery plan, which entered into force in 2007, and welcomed the European Community proposal on a specific payback regime. The Compliance Committee has adopted a specific recommendation concerning a payback system for the overshoot of the EC quota in 2007, which comes to 4 440 tonnes, based on an EC proposal.
In accordance with this recommendation, the overharvesting of the European Community's quota in 2007 will result in a yearly deduction of 1 480 tonnes from its annual quota for the period 2009-2011.
In addition, the Compliance Committee agreed that the figure for the European Community was provisional and may be subject to review and eventual adjustment as a result of ongoing investigations. This recommendation will be adopted by ICCAT during its plenary session on 18 November.
Nevertheless, we have to reassure the ICCAT parties that the European Community will do its utmost to ensure that quotas allocated to the vessels of our Member States are scrupulously monitored by those Member States and by the European Commission, in order to ensure respect for the quota set for 2008 and the forthcoming years.
Following the adoption of this regulation, the Commission is resolved to work closely with the Member States to ensure and closely monitor the full implementation of the bluefin tuna recovery plan. The Community Fisheries Control Agency will also play an active role. The agency has started the preparatory work for the coordination of control and inspection activities by Member States, with a view to having everything in place for the 2008 bluefin tuna season.
rapporteur. - (IT) Mr President, Commissioner, ladies and gentlemen, the purpose of the European Commission's recovery plan for bluefin tuna, set in motion by ICCAT, is to respond to scientists' concerns regarding the critical condition of the stock brought about by overfishing.
The plan has been criticised in a variety of ways, illustrating the fact that scientific experts and fishermen hold differing views regarding the need for stocks to be protected. It does, however, offer an appropriate response to those needs that have been highlighted, providing, as it does, for a steady reduction in the catch quota of up to 20% between 2006 and 2010, an increase in minimum size to 30 kg, the limitation of fishing periods and the stepping up of control measures to combat illegal fishing.
In detail, some elements of the plan were strengthened during the Committee's work, with proposals to:
make provision and ask for fisheries plans to be submitted by Member States under the fisheries agreements, even in the case of fish stocks which are in good biological shape, since one of the main problems is a fleet capacity which exceeds the quotas available;
establish a balance in each Member State between its quotas and the capacity of its fattening farms;
remove the derogations relating to fishing areas and minimum sizes: these conflict with the views held by all scientific experts and with the opinion of the majority of the Member States. Moreover, these derogations are not justified from the biological point of view, since the Mediterranean and the Atlantic are populated by a single stock, and are severely distorting competition, leading to more intensive fishing in the areas concerned, including by vessels which do not traditionally operate there, and reducing the effectiveness of checks;
urge Member States to respect their requirements to report data and information to the Commission, closing national fisheries if no catch data are provided by Member States;
draw up a plan to reactivate traps in the Atlantic and to recover traps which are no longer active in the Mediterranean in order to preserve a sustainable and highly selective method of catching tuna;
make provision for financial compensation from the European Fisheries Fund to be paid to fishermen during the closed season in order to safeguard and protect the socio-economic balance of fishery enterprises and fishermen;
harmonise penalties in order to prevent discrepancies in the way in which the Member States implement this regulation.
Lastly, the infringement procedures opened in recent months against some Member States for their failure to respect the 2007 catch quotas are undoubtedly called for and necessary, but the short period for the entry into force of the current provisions during this year should also be borne in mind.
Bearing in mind also that stock management is particularly complex, especially in areas in which there is strong competition with other non-EU fleets, in particular in the Mediterranean, there is a need for improved respect of the principle of reciprocity to ensure that the aims set out by ICCAT are fairly pursued. Those measures will be effective only if their principles and their provisions are applied by both the Member States and non-EU countries.
In conclusion, Mr President, I should like to offer my particular thanks to all those colleagues who have taken part in this work.
on behalf of the PPE-DE Group. - (ES) Mr President, although I share the view that this recovery plan is not as ambitious as it should be, the truth is that it is the result of a hard-won compromise at the ICCAT and I believe that by approving it we are taking a huge step forward and for the first time sending a very clear message to the persons responsible for the over-fishing of this species.
In any event, as far as the European Union is concerned, the serious status of the bluefin tuna is down to certain Member States which have allowed and even encouraged excessive growth of their Mediterranean fleets and by the Commission which, while fully aware of that abuse and the continuous under-reporting of catches, has not lifted a finger to remedy the situation until now.
This failure to take responsibility is what has led to the closure of the fishery to all Member States because of the scandalous news in August that two countries had fished the European Union's entire quota.
On that ground I believe it is important for the plenary sitting to endorse Mr Braghetto's report, which includes my amendment, so that henceforth the Member States will be required to submit a fisheries plan in advance stating, first, the maximum number of vessels and secondly, that the country's fishing effort is in line with its quota. The Commission has indicated that it is in favour of incorporating the fisheries plan and we hope that the Council will also lend it its support.
I regret, nonetheless, that the report has not made provision for any exceptions for fleets which have since time immemorial fished the Atlantic taking a negligible amount of the Community quota with much more selective gear. The people involved in these traditional fisheries are therefore forced to pay for the sins of unrestricted avarice on the part of the purse-seine fleets of the two Member States I referred to above even though they have had no part in it. This is an injustice which I also hope this Parliament and the Council will rectify.
Finally, all that remains for me to do is to ask and urge the Commission to take all the measures necessary so that when distributing the Community quota for next year due compensation is made to the Member States which have been forced to stop fishing because the quotas to which they were entitled have been used up by others and that the appropriate tonnage is withdrawn from the quotas of those responsible so that it can serve as genuine and effective recompense.
on behalf of the PSE Group. - (ES) Mr President, I take a very positive view of the Commission proposal to transpose the recovery plan for bluefin tuna agreed at ICCAT into the legal order and I agree with the Commissioner that the measures it contains, if applied correctly, will allow a gradual recovery of stocks both in the Atlantic and the Mediterranean.
The plan - and this is a very important factor for me - has taken into account the specific features of traditional fisheries by extending to them terms and conditions which will prevent their activity from being penalised, while at the same time striving to combine conservation of the resource with socio-economic aspects.
On that matter I would like to inform the Commissioner that from the outset my country sought a degree of flexibility over the minimum size to be applied to the traditional fleet and for that reason asked for a given percentage allocated to the traditional fleet to be included in the under-30kg quota of that fleet.
The Commission listened to that request, understood that small traditional fishermen could not be made to pay for a situation brought about by large industrial fleets, and agreed to include that measure, although it reduced it to 2% in the plan.
However, Commissioner, the place in which it incorporated it, namely point 6 of Annex I, raises doubts as to the geographical scope of application.
Restricting the measure to Atlantic fisheries would mean quite simply ordering the disappearance of the traditional Mediterranean fleet, a fleet which does not even have the capacity to travel to the Atlantic fishing grounds. At issue here is an historic fleet which has been operating for centuries without causing problems to the stock; any decline is down to excess capacity in the purse seine fleet of the Mediterranean.
Commissioner, the measure should apply to the fleets of all countries which are involved in the fisheries, not only those which have Atlantic fleets. Algeria, Tunisia or Turkey also have the right to use some of their quota to protect their traditional fleets against competition from industrial fleets and I do not believe that this exception, minimal as you know it to be, will do anything at all to reduce the effectiveness of the recovery plan.
That is why I am asking the Commission to take account of the doubts raised by the inclusion of the measure under point 6 of Annex I and why I am asking the Commission representatives to make every possible effort during the ICCAT meeting currently under way to clarify that that 2% of catches may be made by traditional fleets both in the Atlantic and in the Mediterranean.
As regards the report we are debating today, I would like to inform the rapporteur that my Group is again opposing the removal of exceptions both to the minimum size and to off-limits areas, exceptions which, as the Commissioner has said, were agreed at ICCAT. For the same reason we oppose, and will oppose tomorrow in the vote, the new amendments tabled by the Group of the Greens.
on behalf of the ALDE Group. - (IT) Mr President, Commissioner, ladies and gentlemen, first of all I should like to congratulate the rapporteur, Mr Braghetto, on his excellent work in the Committee on Fisheries, making it possible for to us to table a balanced text for tomorrow's vote, which, based to some extent on previous experience, amends the regulation on bluefin tuna recovery in a way which undoubtedly improves it.
The removal of the derogations to the fixed quotas for tuna catches, some of which had originally been maintained, and for catches in the Eastern Atlantic and in the Adriatic, is in my view one of the major successes of this parliamentary procedure. Those derogations were not adequately justified from the biological point of view, since the Mediterranean and the Atlantic are populated by a single tuna stock, and they could even severely distort competition since they could lead to more intensive fishing in those areas not subject to restrictions. Checks would also be more difficult and would undoubtedly be less effective.
I agree with the rapporteur that financial compensation needs to be paid to fishermen during the closed season and I also welcome the proposed plan to reactivate traps.
Illegal fishing, considered to be one of the major scourges undermining the protection of bluefin tuna stocks, also needs to be vigorously combated. Although the proposal for a regulation tackles the problem of checks more incisively than in the past, ongoing discrepancies in the way in which the various Member States apply the legislative provisions should, in my view, be ironed out. In my view, improved cooperation between states is needed to harmonise national legislation on implementing measures and that is the direction that my amendment takes.
In my view, a further problem also needs to be resolved: managing bluefin tuna stocks in the Mediterranean requires a global strategy agreed with the other non-ICCAT countries which fish in the Mediterranean. I am thinking, for instance, of the Japanese fleet, as otherwise the goals pursued by the regulation will come to naught.
I therefore hope, by way of conclusion, that the vote will endorse the text agreed by the Committee on Fisheries.
on behalf of the Verts/ALE Group. - (ES) Mr President, I too would like to begin by acknowledging the work done by our colleague Mr Braghetto in this report. However, as I mentioned at the time during the Fisheries Committee discussions, on the basis of the reports being drawn up by a large number of scientists, environmental organisations and even some areas of the sector, I believe the title of the report should be changed.
Instead of referring to a supposed regulation of the recovery plan for bluefin tuna, we should call it the non-recovery plan or, better still, the plan for the annihilation of tuna. Let's be clear about this: when the misnamed recovery plan was adopted at ICCAT a year ago in Dubrovnik the Scientific Committee warned even at that stage, and I quote, 'Generally speaking the preliminary results indicate that it is unlikely that the measures adopted, although a step in the right direction, will fully achieve the objective of the plan'. It added, 'If implemented perfectly and if future recruitment is approximately at the level of the 1990s and is not affected by the recent level in the reproductive biomass, there is a 50% probability of recovery in 2023 under the current regulations'.
In other words, in the event either of less than perfect implementation or of recruitment which falls below recent levels in line with the reduction in the reproductive biomass, or both, the objectives of the recovery plan will be difficult to achieve.
I reiterate that the basis for my speech is scientific reports. As if that were not enough, the plan, which has already been implemented provisionally in 2007, has gone so badly in practice that the European Union has exceeded its quota by 26%, which, in an unprecedented move, has forced legal proceedings to be taken against all the countries which failed to comply with the rules, especially France and Italy.
I am of course concerned to know how another country, Spain, was able to export almost 9 000 tonnes of tuna in 2006 when it only declared having captured 4 700 tonnes, as organisations such as Greenpeace or Adena have noted.
Finally, it would also be interesting to hear what measures the Commission and governments intend to take to control and even reduce the size of the fishing fleet, given that it would be difficult, to say the least, to believe it possible to reduce catches when our vessels are increasing in number and quality, vessels which in the majority of cases are living off European subsidies. Perhaps the ICCAT meeting being held at the moment in Antalya, Turkey, which my colleagues Marie-Hélène Aubert and Michael Earle are attending, will be able to provide us with some answers.
To my mind, however, the immediate conclusion is both simple and alarming: all the indications are that the situation with regard to the stock is very much worse than the most optimistic forecasts. Some even say that we have already gone past the point of no return. In other words, given the circumstances, I find it difficult to believe that the current plan should be called a recovery plan rather than something else.
Mr President, can I, first of all, also add my congratulations to the rapporteur on this report. To achieve recovery in any recovery plan is always difficult. This is no different from many of the others establishing a multiannual recovery plan, but this time it is for bluefin tuna. I, like everyone else, sincerely hope that the programme will be successful.
I have only had one experience and that was with the cod recovery plan in the Irish Sea. During those years the fishermen in that area did not receive any compensation for not being allowed to fish during that period. I believe two wrongs never make a right: if you have conservation then I believe you must also be prepared to pay compensation - I do not believe there is any alternative. It is fine to ask for sacrifice but sacrifice also comes at a price.
I recognise that this report is extremely sensitive for fishermen who come from the Mediterranean and those who fish in the Atlantic. So, from an economic and social perspective, it is going to be extremely difficult for them. In such circumstances, this will also be a very painful regulation for the fishermen on the ground in this region. However, the preservation and the protection of species of bluefin tuna are paramount.
(PT) Mr President, Commissioner, I also want to congratulate our rapporteur, Mr Braghetto, on the excellent work he has presented, and I would like to begin by saying that the most striking example of the inability of the current common fisheries policy to ensure the sustainability of this activity is the situation we are now facing with bluefin tuna in the Eastern Atlantic and in the Mediterranean in particular. This was recently recognised in a very interesting study commissioned by the Directorate-General for Fisheries, which Mr Borg took the trouble to make public, a gesture I would like to thank him for now.
The fact is that the tough measures we are now seeing in this area, with the total closure of fisheries before the end of the year, an attempt to decommission a substantial part of the fleet and the prospect of a total paralysis of activity, even if it perhaps does not achieve its objectives, are a direct consequence of a view of the common fisheries policy in which management decisions are dissociated from their application and control, and in which the fishing communities and authorities' responsibilities have been eroded by an exclusive European competence that has nevertheless not been exercised by the party that advocated it.
Environmentally sustainable but economically less profitable traditional pole-and-line fishing gear had to compete with modern technologies and extremely sophisticated resources that were incomparably more profitable in the short run but environmentally unsustainable, and some discriminatory measures against the latter type of vessel are finally only emerging now. I would like to endorse and stress my total support for what my colleague Mrs Miguélez said here, to the effect that it is essential to favour traditional fishing methods.
The imminent threat of the commercial extinction of bluefin tuna fishing should make us all reflect on what needs to be done urgently in connection with the common fisheries policy as a whole.
- (EL) Mr President, Commissioner, I agree with most of Mr Braghetto's positions on restoring tuna stocks. I think we all want seas with satisfactory fish stocks.
However, let me express two concerns. Firstly, there are plans to establish a system whereby fishing boats would submit a detailed tuna fishing plan, to ensure greater control. I believe the situation created by this fishing plan would be feasible only for large tuna-fishing vessels that exclusively catch tuna, not for small craft intended for tuna and other fish.
We all want to control tuna fishing but do not wish to exclude nations with small craft. Besides, there is a strong fishing tradition here.
Secondly, I refer to Amendment 3, which links the capacity of the fattening units to the national quota. The breeding of red tuna in the EU is carried out in countries other than those with large quotas.
My country, for example, is not one of the favoured countries in terms of quotas. On the other hand, we have comparative advantages in terms of tuna breeding. Why should we reduce the capacity of our units to the level of our quota?
To conclude, let me now mention the unacceptable fact that tuna fishing was prohibited in September, because two EU countries were catching quantities that should have sufficed for all Member States together. These countries must be subject to the appropriate sanctions. On the other hand, the countries deprived of their fishing rights this year should be the first, next year, to receive the percentage they were deprived of. Meanwhile, we should find ways of checking fish catches promptly.
(FR) Mr President, allow me to begin by thanking the rapporteur, Mr Braghetto, for the excellent job he has done. As the ICCAT negotiations are still ongoing, we do not yet know what fate has in store for our fishermen next year. What we do know is that something very serious happened this summer and that we shall have to undertake a thorough review of the arrangements for monitoring catches. The Commission, I am glad to say, has that task in hand, although I fear that some of the measures proposed last month for eliminating illegal fishing will not go down too well with the Council.
I hope that, whatever happens, the Community Fisheries Control Agency will succeed in introducing proper coordination of European efforts to carry out the necessary checks, because the national monitoring systems are not working. It is all very well for our Spanish, Portuguese and Greek friends to sound off about the behaviour of the French and Italian fleets and the failure of monitoring in those two countries. Everyone knows the true picture! We are all aware that every country has concealed the illegal activities of its own fishing fleet for too long. That is why - like it or not - we need tougher control at European level, and that is why I am convinced we need a European coastguard.
We also need to discuss sanctions for this overfishing. It is very likely that ICCAT will decide to penalise the Community, and then we in turn would have to penalise those Member States that are at fault. The French Government has made loud noises about refusing to compromise and has warned that heads could roll. Personally I hope these sanctions - which would not have been necessary if the monitoring systems had been effective - will be tough but fair and balanced. I also hope that those engaged in traditional tuna fishing - which has less impact on stocks - will not be punished for the faults of others.
Lastly, since the experts have clearly established that European fleet capacities have been disproportionate to the bluefin tuna stocks, I want to take this opportunity of asking the Commissioner what resources are to be allocated to retraining those fishermen who will have to go out of business.
Member of the Commission. - Mr President, first of all I would like to thank the honourable Members of Parliament for the interesting points they have made.
What has emerged from this debate is recognition of the fact that we share a common objective, which is that of effectively addressing the precarious situation of bluefin tuna. The best way of addressing the poor stock status is to implement the ICCAT recovery plan. I thus thank Parliament for its proposal regarding national fishing plans, which is an effective tool for addressing compliance on overcapacity.
On the issue of derogations, the Commission cannot modify the contents of the plan adopted by ICCAT. All the contracting parties have agreed to those derogations. Let me remind you that the derogations were granted for artisanal fleets and for some seasonal fleets because their impact on catches is insignificant. Furthermore, those derogations include a series of strict conditions, such as a limited number of vessels, limited catches and designated ports. Having said that, the recovery plan may be revised in 2010 on the basis of new scientific advice or weaknesses detected in its implementation.
As regards the point made by Mrs Miguélez Ramos, who wanted a further extension to the two specific instances in the Atlantic and in the Adriatic, these are specific, small and inconsequential cases. To extend them to cover other areas necessitates a change to the ICCAT recovery plan agreement. That certainly cannot take place this year. We do not want to reopen the ICCAT plan. A revision is scheduled for 2008 but, given the criticism of the two derogations, I believe it will be extremely difficult to extend them even further.
Overcapacity will be addressed through the national plans to be submitted by the Member States, which will have to balance capacity with catch. In addition, in our discussions in the Council, we have managed to introduce enhanced control measures to allow for better compliance. Furthermore, in 2008 we will be concentrating our efforts on the reinforcement of controls in general.
We are also insisting that, under the European Fisheries Fund, funds are committed for the decommissioning of vessels in those Member States where there is overcapacity, in particular with regard to bluefin tuna fisheries.
On the question of ensuring that other fishing vessels comply with ICCAT regulations, which is to say fishing vessels belonging to third countries, the ICCAT provisions apply to all ICCAT partners, and we expect all of them to adhere to the terms and conditions of the bluefin tuna recovery plan. If they do not, we will take this up with them within ICCAT and bilaterally. If they refuse to honour their commitments, then we will consider other measures that can be taken.
Regarding the question of overfishing by two countries, I have already said that we support the national fishing plans, and this features in the Presidency compromise, which I hope will be endorsed by all Member States at the November Council.
The amounts overfished have to be repaid, and this was agreed to in Antalya. The result will be a yearly deduction of 1 480 tonnes for the period 2009-2011. Compensation with regard to states underfishing will take place with effect from 2008.
The debate is closed.
The vote will take place at 12 noon on Thursday.
Written statements (Rule 142)
in writing. - (IT) The Braghetto report contains much for us to think about as regards the implementation of the bluefin tuna recovery plan. That plan imposes major restrictions on fishing, in view of the need to protect stocks of an endangered species. There is nevertheless a risk that the initiative will not be effective if the European Union fails to adopt measures to counteract its socio-economic impact. All credit is due to the report for highlighting this gap and proposing appropriate instruments for effective implementation of the recommendations from the Commission and ICCAT.
As regards socio-economic aspects, tuna fishing is a traditional activity and is the sole source of income for thousands of families: if it were to be shut down completely, fishermen would have to receive financial compensation from the EFF.
Member States must also apply penalties for illegal fishing, which is the real cause of stock impoverishment. There is little point in clobbering honest fishermen if there are no instruments to stop predators at sea.
Lastly, reciprocity must be demanded from non-EU countries: there is no point in sacrificing our fishermen to protect the species if the other countries, and I am thinking here of Libya and Turkey, as well as China and Japan, do not apply equally severe restrictions in their seas. While they would have a competitive edge over European fishermen, the problem of tuna impoverishment would not be resolved.